Title: To Benjamin Franklin from Sir Edward Newenham, 14 January 1784
From: Newenham, Sir Edward
To: Franklin, Benjamin


          
            My Dear Sir—
            Carlow 14 Janry: 1784
          
          Can a few Lines compensate the trouble of opening this Letter? It is to convey the sentiments of a whole family in wishing you & your Worthy Grandson many returns of the present Season—you have not, in the Extensive Dominions from the Bay of Fundy to the Missisippi, more sincere, warm or Impartial friends than Lady Newenham & the Colonels of the Liberty Volunteers; it is with pleasure I reflect, that I declared these Sentiments in the days of adversity; it was then that I decided in favor of Virtue, & reprobated the Conduct of British Tyrany; In pleading for the rights of America, I met many Severe oppositions, but as truth gained Grownd, I Surmounted the first difficulties, & our first Victory was gained by the Address against the American War, & then refusing to receive the Hannoverians, in full confidence that if we received them, every Soldier in Ireland would have been sent to America, & that would have added 6000 more to your opponents; Ireland,

particularily the Cities of Corke & Dublin, deserve very warm returns in National connection & friendship from the United States of America, & I hope in the Course of Trade an Union of sentiments will appear—
          I have been very uneasy in my mind for this time past, on reading the accounts of dissentions upon disbanding the Army, without the troops having received their arrears; though his Excellency General Washingtons answers to the Addresses lessens my fears, yet I cannot divest myself of anxiety, when I imagine some thousand of Soldiers are dispersed through the Country dissatisfied, & more so at this important Period, when it requires the most peaceable & the most unanimous Connections between all parts of the New Empire, to form their Police, arrange their Laws, regulate their Commerce & Establish a System for permanent Legislation, and to have these matters regulated as soon as possible, for it might happen, in the Course of human Events, that the Politics of the European Powers might change, & involve the United States in a War, before they had recruited their Strength; discontented Soldiers would then be a dangerous Class of men;— Pardon these Ideas, for they arize from the warmest attachment to your Cause—a Cause that has been Crowned with Success by perseverance & Unanimity, & must, now, be Supported by wisdom & disinterested Virtue—
          The foggy Air of the Metropolis induced me to quit it during the recess of our Assembly (miscalled a Representation of the People) and take the Diversion of Shooting during the hard frosts we have had these some days; Wild fowl were never Known to be in Such plenty or so good, but the Number of

People now permitted to Carry arms, renders it sometimes dangerous to Sport near a town or Village—
          All the Electors of this Kingdom, except the Counties of Waterford, Carlow, Louth & Kildare, are in motion for obtaining Petitions & addresses in respect to a more Equal Representation; those 4 Counties are mere Boroughs, & their owners are perfectly inimical to every System of oeconomy or Reform; however we have better hopes, now, than ever we had, if the young Minister Mr Pitt remains in power as he inherits the Principles of a Reform from his father; and Richmond has given it under his hand; our greatest difficulty, then, will be how to liquidate the Compensation money; for we must purchase the acquiescence of the Borough Mongers; many Boroughs are included in marriage settlements; some are entailed upon minors, others divided among females; it will require the greatest abilities & Judgement to form an adequate Bill, as we have so many Enemies, naturaly & interestledly, inimical to the measure— Should the 28 remaining Counties, & the 8 free Cities & towns join in the same mode of petitioning, even our present Venal Parliament must yield to the Voice of Justice & Right;—
          These changes in the British Ministry injure & impoverish us; we Scarce become acquainted with the Character & plans of one Vice-roy, before he is Superseded; another comes & he bribes another Squadron of Corruptable Ruffians, & Each Vice-roy gets 3000 pound for a service of Plate; Each secretary gets a Doceuer, or a sine Cure employment, & we are overrun with a Swarm of Black Locusts, who accompany the Vice King to the Land of Canaan; if I find a proper Spirit at our next meeting I will agitate these matters—our Crown & Civil officers are

dogs, let who will be Miller; they compliment Every L: Liewtenant, let his Character & Connections be what they may—
          As I mentioned in a former part of my Letter, I find by this days post, that the City of Waterford has resolved against a reform; I Suspected it, as the Tyrone Interest is predominant there; is it not astonishing that the Tyrone Interest should Carry such a Sway? Whether their Characters are already Known to you, I cannot Say, but I can assure you, that in the main & almost all the Collateral Branches united, they cannot produce two Men of tolerable good Sence;—
          We are in anxious expectation of the proceedings in the British house of Faction on the 12th Instant; we are told, that a new arrangement is to take place here, but as that never happened amidst all former Changes (except in one or two Employments) I doubt it—though I am confident some Changes in the Revenue Department would be of service to our Trade—
          We could not find a Merchant in our whole City of Abilities & Spirit to Stand Candidate, so we have two blundering Aldermen battling for it— Warren was a poor Deputy Guager, & I took him into my office as a Clerk, & afterwards made him Cashier, while I was Collector; I got him made a freeman of the City of Dublin & then Sherriff & Alderman; immediately after, he shewed his Gratitude & opposed my Election for the County of Dublin, to the utter Surprize of Every body, as we never had the Smallest dispute; he will Carry this Election, as the Independant Interest have no Object—it is realy astonishing, that in Such a City, we should not find a Single Man of worth & abilities to Stand forward;—
          
          My Eldest Son & I have some thoughts of Visiting the Continent of America in the Course of the present year, when I shall hope for Letters of Introduction from your Excellency & your friends— Lady Newenham & all my family, Join me in the warmest Sentiments of respect to you & yours—
          I have the Honor, to be, with the Highest Respect your Excellencys most Obt: & Obliged Humble Sert
          
            Edward Newenham
          
         
          Addressed: His Excellency Benj: Franklin / Minister Plenipotentiary / from the United States / Passy
        